Order of the Appellate Division reversed and order of the Special Term affirmed in so far as it declares Philip M. Smith to be the nominee for said office by said party. We *Page 716 
hold that ballots with exhibit numbers 13, 66 and 183 are blank as to the office of District Attorney. We hold that ballots with exhibit numbers 29, 32, 41, 100 and 122 are void. In other respects we agree with the findings of the Appellate Division. Accordingly we find that Philip M. Smith received 1,477 votes and Leslie E. Briggs 1,476 votes. No opinion.
Concur: LEHMAN, Ch. J., LOUGHRAN, FINCH, RIPPEY, LEWIS, CONWAY and DESMOND, JJ.